FULMER, Chief Judge.
Ceon Gordon appeals from his conviction for trafficking in cocaine. Because the record and the parties’ briefs indicate that the facts surrounding Gordon’s participation in the alleged offense are virtually identical to those surrounding Tony Person, who was tried together with Gordon, see Person v. State, 950 So.2d 1270 (Fla. 2d DCA 2007), and because the application of the relevant law is the same, see id., without further discussion we reverse Gordon’s judgment and sentence with instructions that he be discharged.
Reversed and remanded with instructions.
DAVIS and LaROSE, JJ., Concur.